DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  Claim 4 (lines 2-3) and Claim 5 (lines 2-3) recite the limitation, “wherein the processing circuitry adjusts the echo signals so that a reflected wave at the first target object weaker than a reflected wave at a ship is caught”. This limitation is unclear and confusing. Applicant should re-write this limitation to provide clarity as to the scope of the limitation. For purposes of examination, the examiner has best understood this limitation from the specification to mean, “wherein the processing circuitry adjusts the echo signals so that a reflected wave from a first target object is detected when the reflected wave at the first target object is weaker than a reflected wave at a ship”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 (lines 3-5) and Claim 9 (lines 3-5) recite the limitation, “lowering a level of removal of sea surface reflections, and lowering a level of removal of rain and snow clutter is performed.”. The phrases “lowering a level of removal” in these limitations are unclear and cause confusion as to what is exactly claimed. Does “lowering a level of removal” mean to lower the amount of the removal of noise, which is tantamount to not removing an excessive amount of noise or does “lowering a level of removal” mean lowering the threshold level of noise that is to be removed, which is tantamount to suppressing more noise. For purposes of examination, the examiner has best understood this limitation from the specification to mean, lowering the amount of the removal of noise (tantamount to not removing excessive noise). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIYAMA (US 20120127013 A1) in view of KIRK (EP 2233946 A1).

Regarding claim 1, NISHIYAMA discloses [Note: what NISHIYAMA fails to disclose is strike-through]
A target object detecting device (Paragraph 0007, “According to one aspect of the present invention, a radar device is provided, which detects an object of interest from image data produced based on an input signal containing echo signals caused by transmitted signals reflecting on objects.”), comprising: 
a radar interface configured to acquire echo signals from target objects around a ship (Paragraph 0058, “The radar device according to a first embodiment of the invention defines the surroundings of a ship which carries the radar device (hereinafter, simply referred to as "the ship") as a detection area. The radar device repeatedly emits an electromagnetic wave with a short wavelength around the ship while changing the emitting bearing, and receives reflection waves reflected on objects within the detection area, such as land, other surface ships, or birds.”); and processing circuitry (FIG. 1, element 13, “reception processing module”) configured to: 
generate a first echo image based on the echo signals (Paragraph 0065, “The image processing module 133 reads out the reception data as needed from the reception data storage module 132 and produces the image data.”), and 
input the first echo image into a model (Paragraph 0083, “The pattern matching module 23 performs pattern matching between the input image data produced by the input image generation module 21 and the template image data 14B acquired by the template acquisition module 22, and extracts the image data of bird(s) from the input image data.”) (Paragraph 0083, “In more detail, the pattern matching module 23 superimposes the template image data 14B on the input image data, and calculates a correlation coefficient. The pattern matching module 23 then shifts the superimposed template image data 14B by one pixel at a time, and then, again calculates a correlation coefficient. The pattern matching module 23 repeats the calculation to detect an area where the correlation coefficient becomes the maximum, and defines the area as the bird image data.”; therefore, the first target object (birds) are detected based on outputs from the pattern matching module (i.e. model)).

KIRK discloses, 
	built by a program that implements a machine learning algorithm (Paragraph 0019, “With the decomposed reflectivity and turbulence components as input and output, backward propagation of the neural network is performed for learning the relationship between reflectivity and turbulence. The trained neural network is then used to predict the turbulence at an extended range where only reflectivity data are available. The adaptive signal decomposition method proposed herein may also be used for object tracking, e.g., weather/cloud tracking, bird flock tracking, aircraft tracking, etc.”).
	It would have been obvious to someone in the art prior to the effective filing date of the invention to modify NISHIYAMA with KIRK to incorporate the feature of: input the first echo image into a model built by a program that implements a machine learning algorithm. Both NISHIYAMA and KIRK are considered analogous arts to the instant application as they all disclose the detection of objects such as birds using radar technology. However, NISHIYAMA fails to disclose, input the first echo image into a model built by a program that implements a machine learning algorithm. Kirk discloses this feature when it states that the reflected signal data are inputs into a neural network (i.e. machine learning model) to predict object tracking such as bird flock tracking. Therefore, it would have been obvious to someone in the art prior to the effective filing date to modify the features of NISHIYAMA to incorporate the use of a machine learning model as disclosed by Kirk to identify and track objects such as birds. The incorporation of this feature would allow for more optimized and robust tracking of objects and would lead to a more efficient system. 

Regarding claim 2, NISHIYAMA further discloses
The target object detecting device of claim 1, wherein 
the first target object includes a bird (Paragraph 0083, “The pattern matching module 23 performs pattern matching between the input image data produced by the input image generation module 21 and the template image data 14B acquired by the template acquisition module 22, and extracts the image data of bird(s) from the input image data.”).

Regarding claim 3, NISHIYAMA further discloses
The target object detecting device of claim 1, wherein 
the first target object includes at least one selected from the group consisting of a school of fish, a rock, a current rip, ice (Paragraph 0057, “Moreover, an object of interest in the claims may be changed or modified suitably according to the application of the radar device, such as to an animal, a plant, etc. For example, the flying object in the claims may also be, other than the bird, a piece of hail, a balloon, etc.”), rain, clouds, and SART (Paragraph 0099, “FIG. 10 is a view showing an image resulting of the labeling process of a bird image data. Note that, although the image shown in FIG. 10 is extracted based on the bird template image data 14B, it also contains target echoes other than birds, for example, buoys, bank, or noise, which are similar to the template image data 14B.”; where a SART is a type of “buoy”).

Regarding claim 4, NISHIYAMA further discloses
The target object detecting device of claim 1, wherein 
the processing circuitry adjusts the echo signals so that a reflected wave at the first target object weaker than a reflected wave at a ship is caught (Paragraph 0072, “The size of an object is determined by a pulse width of the echo signals received by the antenna 12, and the size of a bird is smaller than the sizes of land and a ship. The brightness of the image data is a peak value of a signal strength of the echo signals received by the antenna 12, and the brightness of the bird image data is less than the brightness of land and ship image data.”), and generates the first echo image based on the adjusted echo signals (Paragraph 0095, “In this embodiment, the bird(s) are deleted from the input image data by subtracting the smoothed bird image data from the input image data. However, the bird(s) may be deleted from the input image data by detecting the bird area(s) from the input image data and adjusting the brightness of the area(s) according to the brightness of the surrounding area(s). For example, the bird(s) in the area B may be deleted by changing the brightness of the area B to be the same as the surrounding brightness in FIG. 5.”). 

Regarding claim 5, NISHIYAMA further discloses
The target object detecting device of claim 2, wherein 
the processing circuitry adjusts the echo signals so that a reflected wave at the first target object weaker than a reflected wave at a ship is caught (Paragraph 0072, “The size of an object is determined by a pulse width of the echo signals received by the antenna 12, and the size of a bird is smaller than the sizes of land and a ship. The brightness of the image data is a peak value of a signal strength of the echo signals received by the antenna 12, and the brightness of the bird image data is less than the brightness of land and ship image data.”), and generates the first echo image based on the adjusted echo signals (Paragraph 0095, “In this embodiment, the bird(s) are deleted from the input image data by subtracting the smoothed bird image data from the input image data. However, the bird(s) may be deleted from the input image data by detecting the bird area(s) from the input image data and adjusting the brightness of the area(s) according to the brightness of the surrounding area(s). For example, the bird(s) in the area B may be deleted by changing the brightness of the area B to be the same as the surrounding brightness in FIG. 5.”).

Regarding claim 6, NISHIYAMA further discloses
The target object detecting device of claim 1, wherein 
the processing circuitry further generates a second echo image in which noise is less than the first echo image (Paragraph 0071, “FIG. 2 is a schematic diagram showing the echo signal features of each kind of the objects. The upper part of FIG. 2 shows square images of the same size which are produced based on the land echo signals, the bird echo signals, the ship echo signals, and the noise signals, respectively. Note that the image produced based on the bird echo signals shown in FIG. 2 is represented as an image produced based on the echo signals reflected on a crowd of birds. Moreover, the lower part of FIG. 2 shows the feature value such as the sizes of the objects, the brightness of the image data, and particle sizes.”; where the first echo image is a bird and the second echo image is a ship and FIG. 2 shows the noise is less in the second echo image), and an image of a ship is indicated more clearly, based on the echo signals (FIG. 2 also indicates that the ship is indicated more clearly (higher brightness) based on the echo signals and Paragraph 0072, “The size of an object is determined by a pulse width of the echo signals received by the antenna 12, and the size of a bird is smaller than the sizes of land and a ship. The brightness of the image data is a peak value of a signal strength of the echo signals received by the antenna 12, and the brightness of the bird image data is less than the brightness of land and ship image data.”).

Regarding claim 7, NISHIYAMA further discloses
The target object detecting device of claim 5, wherein 
the processing circuitry further generates a second echo image in which noise is less than the first echo image (Paragraph 0071, “FIG. 2 is a schematic diagram showing the echo signal features of each kind of the objects. The upper part of FIG. 2 shows square images of the same size which are produced based on the land echo signals, the bird echo signals, the ship echo signals, and the noise signals, respectively. Note that the image produced based on the bird echo signals shown in FIG. 2 is represented as an image produced based on the echo signals reflected on a crowd of birds. Moreover, the lower part of FIG. 2 shows the feature value such as the sizes of the objects, the brightness of the image data, and particle sizes.”; where the first echo image is a bird and the second echo image is a ship and FIG. 2 shows the noise is less in the second echo image), and an image of a ship is indicated more clearly, based on the echo signals (FIG. 2 also indicates that the ship is indicated more clearly (higher brightness) based on the echo signals and Paragraph 0072, “The size of an object is determined by a pulse width of the echo signals received by the antenna 12, and the size of a bird is smaller than the sizes of land and a ship. The brightness of the image data is a peak value of a signal strength of the echo signals received by the antenna 12, and the brightness of the bird image data is less than the brightness of land and ship image data.”).

Regarding claim 8, NISHIYAMA further discloses
The target object detecting device of claim 6, wherein 
the processing circuitry generates the first echo image by adjusting the echo signals so that at least one of raising a gain more than when generating the second echo image (Paragraph 0102, “The output image generation module 25 combines the input image data produced by the input image generation module 21 and the bird map produced by the bird map generation module 27 to produce output image data. FIGS. 12 and 13 are views showing an example of output image data after combination of a bird map and an input image data. Alternatively, the output image generation module 25 may produce the output image data by increasing the brightness of the area where the crowd of birds is present in the input image data, as shown in FIG. 12.”), lowering a level of removal of sea surface reflections, and lowering a level of removal of rain and snow clutter is performed (Paragraph 0084, “FIG. 6 is a view showing an image containing the bird image data which is extracted from the input image data. The image of FIG. 6 indicates mostly only the birds after the land, ship, and noise are suppressed from the image of FIG. 5.”; where suppressing only the land, ship and noise).

Regarding claim 9, NISHIYAMA further discloses
The target object detecting device of claim 7, wherein 
the processing circuitry generates the first echo image by adjusting the echo signals so that at least one of raising a gain more than when generating the second echo image (Paragraph 0102, “The output image generation module 25 combines the input image data produced by the input image generation module 21 and the bird map produced by the bird map generation module 27 to produce output image data. FIGS. 12 and 13 are views showing an example of output image data after combination of a bird map and an input image data. Alternatively, the output image generation module 25 may produce the output image data by increasing the brightness of the area where the crowd of birds is present in the input image data, as shown in FIG. 12.”), lowering a level of removal of sea surface reflections, and lowering a level of removal of rain and snow clutter is performed (Paragraph 0084, “FIG. 6 is a view showing an image containing the bird image data which is extracted from the input image data. The image of FIG. 6 indicates mostly only the birds after the land, ship, and noise are suppressed from the image of FIG. 5.”; where suppressing of noise is tantamount to “lowering a level of removal of rain and snow clutter”).

Regarding claim 10, NISHIYAMA further discloses
The target object detecting device of claim 6, wherein 
the processing circuitry displays a symbol corresponding to the detected first target object over the second echo image (Paragraph 0101-0102, “The bird map generation module 27 produces a bird map based on the crowd rate calculated by the crowd rate calculation module 26. The bird map is image data where the brightness of the high crowd rate area within the bird image data is increased, and is distribution data of birds…Alternatively, as shown in FIG. 13, the output image generation module 25 may produce an animated output image data, the output image data being the result of the combination of an input image data and a bird map.”; where FIG. 13 shows a bird symbol corresponding to the detected first target object).

Regarding claim 11, NISHIYAMA further discloses
The target object detecting device of claim 1, wherein 
the processing circuitry displays a symbol corresponding to the detected first target object over the first echo image (Paragraph 0101-0102, “The bird map generation module 27 produces a bird map based on the crowd rate calculated by the crowd rate calculation module 26. The bird map is image data where the brightness of the high crowd rate area within the bird image data is increased, and is distribution data of birds…Alternatively, as shown in FIG. 13, the output image generation module 25 may produce an animated output image data, the output image data being the result of the combination of an input image data and a bird map.”; where FIG. 13 shows a bird symbol corresponding to the detected first target object).

Regarding claim 15, NISHIYAMA discloses
The target object detecting device of claim 1. However, NISHIYAMA fails to disclose wherein the model is a neural network.
KIRK discloses, 
wherein the model is a neural network (Paragraph 0019, “With the decomposed reflectivity and turbulence components as input and output, backward propagation of the neural network is performed for learning the relationship between reflectivity and turbulence. The trained neural network is then used to predict the turbulence at an extended range where only reflectivity data are available. The adaptive signal decomposition method proposed herein may also be used for object tracking, e.g., weather/cloud tracking, bird flock tracking, aircraft tracking, etc.”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify NISHIYAMA with KIRK to incorporate the feature of: wherein the model is a neural network. Both NISHIYAMA and KIRK are considered analogous arts to the instant application as they all disclose the detection of objects such as birds using radar technology. However, NISHIYAMA fails to disclose, wherein the model is a neural network. Kirk discloses this feature when it states that the reflected signal data are inputs into a neural network (i.e. machine learning model) to predict object tracking such as bird flock tracking. Therefore, it would have been obvious to someone in the art prior to the effective filing date to modify the features of NISHIYAMA to incorporate the use of a neural network model as disclosed by Kirk to identify and track objects such as birds. The incorporation of this feature would allow for more optimized and robust tracking of objects and would lead to a more efficient system. 

Regarding claim 16, NISHIYAMA further discloses
The target object detecting device of claim 1, further comprising a radar antenna configured to receive the echo signals (FIG. 1 depicts element 12, “ANTENNA”).

Regarding claim 17, the same cited sections and rationale as corresponding system claim 1 is applied. 

Regarding claim 18, the same cited sections and rationale as corresponding system claim 1 is applied. NISHIYAMA further discloses
A computer readable medium configured to store a computer executable program in a non-transitory manner, which upon execution by a processor of a computer causes the computer to authenticate a control device (Paragraph 0059, “FIG. 1 is a block diagram showing a configuration of the radar device of this embodiment. The radar device 1 includes a transmission module 10, a circulator 11, an antenna 12, a reception processing module 13, a memory module 14, and a display module 15. The memory module 14 may include a ROM (Read Only Memory) and stores therein a computer readable/executable program 14A and various data 14B (for example, template image data, which will be described later in details) required for operating the radar device 1.”).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIYAMA (US 20120127013 A1) in view of KIRK (EP 2233946 A1) further in view of Furuno (US 4894661 A).

Regarding claim 12, the combination of NISHIYAMA and KIRK discloses
The target object detecting device of claim 1. However, the combination of NISHIYAMA and KIRK fails to disclose, wherein the first echo image is a true echo trail image.
Furuno discloses, 
wherein the first echo image is a true echo trail image (Col. 7, lines 55-62, “The output signals of the memory units 33 and 53 are indicated on the screen of the indicator 39 as shown in FIG. 4 wherein I represents an island, S denotes the track of a ship, and B represents the track of a bird or a group of birds. As apparant, the track of a bird or birds can be clearly distinguished from the track of a ship, since the width of the track of birds is narrower than that of the track of a ship.”).
	It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of NISHIYAMA and KIRK with Furuno to incorporate the feature of: wherein the first echo image is a true echo trail image. NISHIYAMA, KIRK, Furuno and the instant application are all considered analogous arts as they all disclose systems and methods of detecting birds using reflected signals (radar). However, the combination of NISHIYAMA and KIRK fails to disclose, wherein the first echo image is a true echo trail image. Furuno discloses this feature when it disclose the tracking trail of a ship and a bird in Fig. 4. The tracking trail of an object is useful in correctly identifying the object by its trail characteristics. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify NISHIYAMA and KIRK with Furuno to incorporate this feature. The incorporation of this feature would allow for the correct identification of an object based on its tracking trail and would lead to a more efficient system. 

Regarding claim 13, the combination of NISHIYAMA and KIRK discloses
The target object detecting device of claim 1. However, the combination of NISHIYAMA and KIRK fails to disclose, wherein the processing circuitry tracks a location of the detected first target object using a tracking filter.
Furuno discloses, 
wherein the processing circuitry tracks a location of the detected first target object using a tracking filter (Col. 7, lines 55-62, “The output signals of the memory units 33 and 53 are indicated on the screen of the indicator 39 as shown in FIG. 4 wherein I represents an island, S denotes the track of a ship, and B represents the track of a bird or a group of birds. As apparant, the track of a bird or birds can be clearly distinguished from the track of a ship, since the width of the track of birds is narrower than that of the track of a ship.”; therefore, a tracking filter is used to generate the tracking of the objects in FIG. 4).
	It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of NISHIYAMA and KIRK with Furuno to incorporate the feature of: wherein the processing circuitry tracks a location of the detected first target object using a tracking filter. NISHIYAMA, KIRK, Furuno and the instant application are all considered analogous arts as they all disclose systems and methods of detecting birds using reflected signals (radar). However, the combination of NISHIYAMA and KIRK fails to disclose, wherein the processing circuitry tracks a location of the detected first target object using a tracking filter. Furuno discloses this feature when it disclose the tracking trail of a ship and a bird in Fig. 4. A tracking filter is used to generate a tracking trail of an object (such as the trails disclosed in Fig. 4). It is useful to have a tracking trail of an object to correctly identify the object by its trail characteristics. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify NISHIYAMA and KIRK with Furuno to incorporate this feature. The incorporation of a tracking filter would allow for the generation of a tracking trail of an object to correctly identify an object based on its trail characteristics and would lead to a more efficient system. 

Regarding claim 14, the combination of NISHIYAMA and KIRK discloses
The target object detecting device of claim 10. However, the combination of NISHIYAMA and KIRK fails to disclose, wherein the processing circuitry outputs information indicating that the first target object exists, when the processing circuitry continuously succeeds in the tracking of the first target object.
Furuno discloses, 
wherein the processing circuitry outputs information indicating that the first target object exists, when the processing circuitry continuously succeeds in the tracking of the first target object (Col. 7, lines 55-62, “The output signals of the memory units 33 and 53 are indicated on the screen of the indicator 39 as shown in FIG. 4 wherein I represents an island, S denotes the track of a ship, and B represents the track of a bird or a group of birds. As apparant, the track of a bird or birds can be clearly distinguished from the track of a ship, since the width of the track of birds is narrower than that of the track of a ship.”; therefore, “the track of a bird or birds can be clearly distinguished from the track of a ship, since the width of the track of birds is narrower than that of the track of a ship.” is tantamount to “the processing circuitry outputs information indicating that the first target object exists, when the processing circuitry continuously succeeds in the tracking of the first target object”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of NISHIYAMA and KIRK with Furuno to incorporate the feature of: wherein the processing circuitry outputs information indicating that the first target object exists, when the processing circuitry continuously succeeds in the tracking of the first target object. NISHIYAMA, KIRK, Furuno and the instant application are all considered analogous arts as they all disclose systems and methods of detecting birds using reflected signals (radar). However, the combination of NISHIYAMA and KIRK fails to disclose, wherein the processing circuitry outputs information indicating that the first target object exists, when the processing circuitry continuously succeeds in the tracking of the first target object. Furuno discloses this feature when it disclose the tracking trail of a ship and a bird in Fig. 4. The width of the tracks of the birds and the ships indicate that the object exists based on the consistency in the width of the respective tracks for those objects. The consistency of the widths and location of the respective objects in the tracks indicates that the processing circuitry is continuously succeeding in the tracking of that object.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify NISHIYAMA and KIRK with Furuno to incorporate this feature. The incorporation of this feature would allow for a means to correctly identify an object based on its tracking characteristics and would lead to a more efficient system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan (US 20080136704 A1) is considered analogous art as it discloses the use of radar technology on board a ship in the tracking of birds. Chan further discloses a machine learning model that is trained to classify and identify the tracks. 
Wang (US 20130201054 A1) is considered analogous art as it discloses the use of radar to track objects such a ships and birds. Wang also disclose the use of a classifier that is trained to identify the targets based on its tracks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648